Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 7, 2015

                          Nos. 04-14-00106-CR & 04-14-00432-CR

                             EX PARTE Otto Ray KIETZMAN,

           From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                Trial Court No. 2013W0631
                       Honorable Andrew Carruthers, Judge Presiding


                                        ORDER
       In both Appeal No. 04-14-00432-CR and Appeal No. 04-14-00106-CR, Otto Ray
Kietzman has filed a pro se motion for access to a supplemental clerk’s record filed on December
16, 2014, and a motion for extension of time to file a motion for rehearing.

        Furthermore, we GRANT appellant’s motion and ORDER the clerk of this court to mail
appellant a paper copy of the supplemental clerk’s record filed December 16, 2014. Further, we
GRANT appellant motion for extension of time to file a motion for rehearing. See TEX. R. APP.
P. 49.8. The deadline for appellant filing a motion for rehearing is February 27, 2015.

       With regard to Appeal No. 04-14-00106-CR, mandate issued in this appeal on June 2,
2014. Therefore, we DENY his motions in that appeal.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court